Citation Nr: 1723006	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-11 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral foot disability, to include pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to April 1972, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado (Agency of Original Jurisdiction (AOJ)).

In February 2017, the Veteran testified, via videoconference, before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's current degenerative disc disease of the lumbar spine is related to service.

2.  The evidence is in relative equipoise as to whether the Veteran's current cervical spine arthritis is related to service.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spine arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, service connection is granted if arthritis is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Generally, service connection will be granted on a direct basis when there is competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A "veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran avers that he sustained injuries to his neck and back during service.  Specifically, the Veteran reports that during training at Fort Carson, he volunteered to assist during a training exercise involving Howitzer weaponry.  During the training exercise, the gun went off and he fell backwards, and landed flat on his back.  At the time he fell, he was about four feet from the ground.  Although he was in pain, he stated he was too embarrassed to seek treatment and learned to work through the pain.  See VA Form 9 dated April 11, 2013; Board Hearing Transcript, pp. 4-6.

The Veteran also detailed an incident while serving in a field artillery unit in Vietnam.  He stated that his unit was involved in several rocket and mortar attacks.  During an attack, he states he was running to a bunker when a rocket went off and knocked him over; he landed on his back.  He states that he did not seek treatment because he did not think that he was seriously injured.  See Board Hearing Transcript, pp. 6-7.

The Veteran's service treatment records are silent for any complaints, treatments, or manifestations of a neck or back disability.  Upon discharge, the Veteran's relevant systems were noted as clinically normal. 

The Veteran's military personnel records document his participation in various training exercises during his military career.  Although they do not specifically note whether he assisted in training, they do demonstrate his presence and completion of various training activities, including training in field artillery.  Given the above, the Board finds that the Veteran is competent and credible in his assertions of falling and hurting his back and neck during a training exercise.  While the record does not specifically document this event, the description is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).

Likewise, the Veteran's military personnel records reflect that he served in a combat support role as a field artilleryman with several field artillery battalions while in the Republic of Vietnam.  He is service-connected for posttraumatic stress syndrome (PTSD) due to fear of hostile enemy activity.  See AOJ rating decision dated June 2011.

Accordingly, given the places, types, and circumstances of the Veteran's service, including his military occupation specialty as a field artillery unit command, the Board finds the Veteran's statements concerning the rocket attacks to be competent and credible and consistent with his known circumstance of service.  See 38 U.S.C.A. § 1154(a).  

In November 2016, the Veteran was afforded a VA examination pertaining to his neck and back disabilities.  At the time, the examiner diagnosed lumbosacral strain, degenerative disc disease of the lumbar spine, cervical spine arthritis.  Upon review of the record and consideration of the Veteran's statements, the examiner opined as follows:

Current diagnoses for the veteran's back include lumbosacral strain, degenerative arthritis, degenerative disc disease, lumbar spine and radiculopathy, bilateral lower extremities.  The veteran gives a detailed history of two specific injuries while in the service, where he injured his back.  These traumatic injuries are at least as likely as not to have contributed to his development of lumbosacral strain, degenerative disc disease, lumbar spine and subsequent radiculopathy, bilateral lower extremities.  Therefore, the claimed conditions (lumbosacral strain, degenerative arthritis, degenerative disc disease lumbar spine and radiculopathy, bilateral lower extremities) were at least as likely as not (50 percent or greater probability) incurred in or caused by being knocked off the back of a howitzer when it discharged at an unknown point in service.

Here, the AOJ obtained the examination report specifically requesting the VA examiner to provide opinion as to whether the Veteran's claimed cervical and lumbar spine disabilities were "INCURRED IN OR CAUSED BY BEING KNOCKED OFF THE BACK OF A HOWITZER WHEN IT DISCHARGED AT AN UNKNOWN POINT IN SERVICE."  This is an implicit acceptance of the Veteran's report of injury as it is the sole basis for triggering the need for VA examination.  In the December 2016 Supplemental Statement of the Case (SSOC), the AOJ stated:

You state that you injured your back when you were knocked off a Howitzer; however, there is no evidence of this in your service treatment records and you do not state when or where this occurred. Based on your personnel records, we have conceded that you would have had sufficient duties to expose you to Howitzers sufficient to obtain an exam.

In discounting the probative value of the VA examiner's opinion, the AOJ reasoned as follows:

We have weighed all the evidence of record.  There is no evidence of any back complaints in service.  You are not in receipt of a combat medal from which we may accept that your account of an injury due to rocket attacks in Vietnam is consistent with the conditions, circumstances and hardships of service.  There is no evidence of the howitzer injury in service and there is no continuity of symptoms from discharge to present.  The VA is not bound to accept a medical opinion that is based on a history supplied by the veteran when that history is unsupported or based on inaccurate premises.  Accordingly, as the examiner acknowledges that your service treatment records are negative for any back injuries, and her opinion is unsupported by the evidence.  Thus, we place no weight on her opinion.  Hence, there is no basis on which to establish direct service connection.

Overall, the AOJ has conceded the Veteran's duties were consistent with howitzer duty, but found no evidence of howitzer injury although it ordered an examination to determine whether he had any residuals for the claimed injury.  There is evidence in the form of the Veteran's testimony of injury, there is no legal requirement that such injury be reported in service treatment records, and the AOJ has not pointed to a supportable factual basis for finding the report of falling off a howitzer to be untrue.  Similarly, there is no legal requirement for service documentation that the Veteran was knocked over during a rocket attack in Vietnam.  His award of service connection for PTSD due to fear of hostile military activity in Vietnam combined with his combat support role as a field artilleryman while in the Republic of Vietnam tends to support his allegations.  A combat award aids the Veteran with the standard of proof, but the lay report of injury in and of itself may establish such injury.  The AOJ also stated that there was no continuity of symptoms from discharge to present, but does not address the credibility of the allegations of recurrent symptoms nor the Veteran's report of chiropractic treatment for back problems upon service discharge.

In light of the above, the Board finds that the evidence for and against the claim is at least in equipoise as to whether the Veteran in fact injured himself during a fall from a howitzer and during a rocket attack and there is uncontroverted VA medical opinion linking these "traumatic injuries" to the development of the current cervical and lumbar spine disabilities.  When the evidence for and against the claim is in relative equipoise, by law, the Board resolves all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.  Therefore, the benefit of the doubt is resolved in favor of the Veteran and entitlement to service connection for degenerative disc disease of the lumbar spine and cervical spine arthritis is granted.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for cervical spine arthritis is granted.


REMAND

As to the remaining issue on appeal, additional development is required prior to appellate adjudication.

At the Board hearing, the Veteran testified that he began having pain in his feet shortly before discharge.  He also stated that he sought treatment for his foot disability upon discharge from service and currently receives treatment for his bilateral foot disability.  See Board Hearing Transcript, pp. 10-11.  Upon remand, the AOJ should attempt to obtain the record from the Veteran or obtain authorization from the Veteran to request those records.  

In addition, the Veteran was afforded a VA examination in relation to his claim in October 2016.  The examiner opined that the Veteran's bilateral foot disability was not related to his period of service, reasoning that there were no complaints or treatments of any foot problems during service or upon discharge.  However, the examiner did not consider the Veteran's reports of constant marching and running during service.  Although the examiner noted the Veteran's complaints, the examiner did not provide rationale as to why the Veteran's constant in-service marching and running did not contribute to his current foot disabilities, nor the did the examiner address his lay statements of pain during service and shortly thereafter.  As such, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder outstanding records of the Veteran's VA treatment.

2.  Contact the Veteran and his representative and with their assistance, obtain the names and addresses of all health care providers who have treated his feet since discharge from service.  After acquiring this information and any necessary authorizations, obtain and associate all outstanding pertinent records with the claims file.

3.  After records development is complete, obtain an addendum medical opinion from the October 2016 examiner or from another appropriate examiner if he is not available.  The examiner rendering the opinion must review the Veteran's case file, to include any additional records obtained.  The need for additional examination is left to the discretion of the examiner.

The examiner is to opine as follows:

a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral foot disabilities were caused by OR otherwise etiologically related to his period of service, to include constant running and marching?

b) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's bilateral foot disabilities were caused by OR aggravated beyond the normal progress of the disorder otherwise etiologically related to his service-connected disabilities, to include his lumbar spine disability and lower extremity radiculopathy?

All opinions must be supported by adequate rationale.

4.  Thereafter, readjudicate the service connection issue.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC and provided the appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


